I agree with the majority opinion that it was for the jury to say whether the mother exercised the required measure of care and that her contributory negligence if found by the jury would bar recovery by the parent.
But I would not sustain the assignment of error complaining of the refusal of a new trial of the minor's case. That case was submitted to the jury under proper instructions and while the jury could under the evidence have found for the defendant, the verdict is not, in my judgment, so decisively against the weight of the evidence as to require the granting of a new trial. The fact that a judge or judges of a court would decide an issue of fact differently than the jury decided it, does not justify the granting of a new trial. Nor can the weight *Page 269 
of testimony on one side or the other of any case be determined by counting the number of witnesses who respectively support or deny a certain vital averment. The rule is settled that "if there is any credible evidence from which a reasonable inference can be drawn in support of the claim of either party the question must be left to the jury. . . If there is conflicting evidence, or a dispute as to what actually occurred, and any view that the jury might lawfully take of it will sustain their findings for either party, the facts should not be withdrawn from them": 20 R. C. L., sec. 75, p. 1067 (cases cited).
If the escalator was not stopped until it had an opportunity for six or seven minutes to lacerate the hand of this child, there was negligence on the part of the defendant and its employees. The mother testified that "it was at least six or seven minutes before it [the escalator] was stopped". Her testimony if believed, warranted the verdict as to the minor child. The only tribunal which had legal authority to refuse to believe her testimony was the jury.
I do not agree that "it is highly improbable that a small child's finger could have been lodged against the comb at the floor . . . for a period of from five to seven minutes". The mother declared that the second finger of the child's right hand was caught in the "comb of the floor plate" of the escalator. A visual inspection of an escalator "comb" shows that it is perfectly adapted to catching and holding a child's finger. The mother in the excitement caused by the situation she faced was probably unable to use that cool judgment which might have suggested a way to release the finger even before the escalator was stopped. The mother grabbed the hand so that it would not be drawn further into the moving part of the escalator and then relaxed her hold. Meantime this escalator was apparently "chewing" off the end of the second finger of the child's right hand.
A substantially similar injury was inflicted on a child whose finger was similarly caught in an escalator *Page 270 
in an Indiana department store, for the case of Ayres  Co. v.Hicks (Ind.), 40 N.E.2d 334, arose out of an accident to a six-year-old boy who was in a department store accompanied by his mother, and who was injured by having the fingers of both of his hands caught in the moving parts of an escalator at the place where it disappears into the floor. It was testified to that the escalator though equipped with "emergency stop buttons ran 70 steps" or about 88 feet, before it was stopped. (It was travelling at the speed of 90 feet a minute) and that three to five minutes elapsed between the time the fingers were caught and the time they were released. While the case was reversed because of error in the instructions as to damages, the Supreme Court of Indiana said: ". . . there could have been no incidental duty on the appellant to anticipate the accident, to instruct its employees, or to keep someone in attendance when the machine was in operation . . [but] it may be deduced that there may be a legal obligation to take positive or affirmative steps to effect the rescue of a person who is helpless and in a situation of peril, when the one proceeded against is a master or an invitor or when the injury resulted from use of an instrumentality under the control of the defendant. . . In the case at bar the appellee was an invitee and he received his initial injury in using an instrumentality provided by the appellant and under its control. Under the rule stated above and on the authority of the cases cited this was a sufficient relationship to impose a duty upon the appellant. Since the duty with which we are presently concerned arose after the appellee's initial injury occurred, the appellant cannot be charged with its anticipation or prevention but only with failure to exercise reasonable care to avoid aggravation."
In footnote 2 of the majority opinion reference is made to the case just cited and other cases as "asserting or denying a legal duty based on so-called moral considerations". The history of the development of the law *Page 271 
reveals that practically all our law of torts (as well as of crimes) is based on moral considerations.* Rights and obligations are constantly emerging from principles of social conduct which have obtained governmental recognition and what was at one time only an "injury without wrong" may later be recognized in law as a wrongful injury. "Legal rights are relative, and arise out of those complex relations of human society which create correlative rights and duties, whose performance is so necessary to the good order and well-being of society that the state makes their observance obligatory. . . A principle of social conduct may be recognized so universally as to demand that it be observed as a legal duty." 38 Am. Jur., p. 658.
The pleadings presented an issue of fact for the jury's determination; the evidence was conflicting and the credibility of all the witnesses was for the jury. I would not disturb the jury's verdict and the judgment entered upon it, in favor of the minor plaintiff.
Mr. Justice HORACE STERN and Mr. Justice HUGHES concur in this dissent.
* "The law has grown by development through the influence of the opinion of society guided by its skilled advisers. . . . Law, properly so-called, whether civil or criminal, means essentially those rules of conduct which are expressly and publicly laid down by the sovereign will of the state and are enforced by the sanction of compulsion. . . . If its [the law's] full significance is to be appreciated, larger conceptions than those of the mere lawyer are essential; conceptions which come to use from the moralist and the sociologist, and without which we cannot see fully how the genesis of law has come about." Excerpt from address of Rt. Hon. Richard Burdon Haldane, Lord High Chancellor of Great Britain, before the American Bar Association 1913, Vol. 38 Reports of the American Bar Association, p. 402. "It is true, I think today, in every department of the law that the social value of a rule has become a test of growing power and importance:" CARDOZO: "The Nature of 'The Judicial Process' ", p. 33. "Jurisprudence has its basis in ethics, and must develop with the unfolding of the common consciousness of right and wrong". John W. Burgess: "The Civil War and the Constitution", Vol. 1, p. 16. *Page 272